DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-20 of U.S. Application No. 16/261704 filed on 01/30/2019 have been examined. 

Applicant's amendments and remarks filed 07/06/2021. Claims 1-7 and 9-17 have been amended. Claims 1-20 were examined.

Applicant's RCE amendments and remarks filed 10/29/2021. Claims 1-2, 5, 9-11, 13 and 17-19 have been amended. Claims 1-20 were examined.

Applicant's amendments and remarks filed 05/17/2022. Claims 1, 10 and 17 have been amended. Claim 21 was newly added. Claims 1-21 were examined.

Office Action is in response to the Applicant's amendments and remarks filed06/30/2022. Claims 1-21 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 103: Applicant’s amendments with respect to claims 1-20 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 to claims 1-20 have been withdrawn.

Allowable Subject Matter
Claims 1-21 are allowed over the prior art of record.
As per claim 1-21 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 	The prior art fails to explicitly teach an obstacle prediction system for vehicle-based obstacle prediction, comprising: one or more processors; and a memory communicably coupled to the one or more processors and storing: an evaluation module including instructions that when executed by the one or more processors cause the one or more processors to receive, in a host vehicle, prediction data about an obscured obstacle and including observations from at least one sensor or communications from two or more measured vehicles in a vehicular environment, the obscured obstacle being an obstacle that is located outside of a detection range of one or more sensors of the host vehicle, and establish a trust level for the two or more measured vehicles, the trust level being a measure of a reliability of data or information as received from the two or more measured vehicles, the trust level including historical or behavioral data related to either the two or more measured vehicles or one or more operators of the two or more measured vehicles; an integrity module including instructions that when executed by the one or more processors cause the one or more processors to in response to predicting the obscured obstacle using the prediction data and the trust level, map the prediction in the vehicular environment; and a coordination module including instructions that when executed by the one or more processors cause the one or more processors to navigate the host vehicle using a guidance input for avoiding the obscured obstacle..
Claims 2-9, 21 depend from claim 1, claims 11-16 depends from claim 10 and claims 18-20 depends from claim 17, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668